—Judgment, Supreme Court, New York County (Edward McLaughlin, J.), rendered January 10, 2000, convicting defendant, upon her plea of guilty, of attempted criminal possession of a controlled substance in the third degree, and sentencing her to a term of 6 months concurrent with 5 years probation, unanimously affirmed.
The record establishes a valid waiver of defendant’s right to appeal (see, People v Moissett, 76 NY2d 909), and that the waiver encompassed all aspects of the case, including the suppression ruling (see, People v Kemp, 94 NY2d 831). Concur— Nardelli, J. P., Williams, Ellerin, Lerner and Saxe, JJ.